DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 11-13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LIU BINGPING CN 106707646 (hereinafter Liu) in view of Kim et al. 20170345847.

    PNG
    media_image1.png
    531
    711
    media_image1.png
    Greyscale


a display area 11 and a peripheral area 12, wherein an electrode bus 14 is provided adjacent to the display area 11 in the peripheral area 12; 
a first electrode pad (right 130) provided on a side of the peripheral area distal to the display area; 
a first conductive portion 120 connected to the first electrode pad and the electrode; 
a second electrode pad (right 130) provided on a side of the peripheral area distal to the display area; and 
a second conductive portion 120 connected to the second electrode pad and extending, in a direction opposite to the first conductive portion, to be connected to the electrode bus 120, wherein the second conductive portion 120 extends along a bending trajectory in a direction opposite to the first conductive portion from the second electrode pad.
Liu does not disclose wherein a common electrode is provided in the display area and does not disclose that the first conductive portion connected to the common electrode.
However, par [0093] of Kim discloses of a common electrode (opposite electrode 193 may be arranged as one body extending over the sub-pixels and corresponding to the pixel electrodes 191) provided in a display array, and par [0097] of Kim discloses of power supply lines 170 and 180 may be above the substrate 110. The power supply lines 170 and 180 may be the first power supply line 170 and the second power supply line 180. Different voltages may be applied to the first power supply line 170 and the second power supply line 180. In the present embodiment, the first power supply line 170 may be the first power voltage line ELVDD. The second power supply line 180 may be a second power voltage line ELVSS. The second power supply line 180 may be electrically connected to the opposite electrode 193 (e.g., refer to FIG. 4).

Furthermore, par [0093] of Kim discloses that the second power supply line 180 may be a second power voltage line ELVSS. The second power supply line 180 may be electrically connected to the opposite electrode 193 (e.g., refer to FIG. 4).
As such it would have been obvious to form an array substrate comprising the first conductive portion connected to the common electrode such as taught by Kim in order to connected it to VSS or ground voltage.

Regarding claim  2, fig. 3 of Liu disclose wherein: the second conductive portion comprises a first connection segment, a second connection segment, and a third connection segment connected in sequence; the first connection segment is connected to the second electrode pad 130 and the third connection segment is connected to the electrode bus 14; and the second connection segment (middle segment of 120) extends along a linear trajectory (straight) in a direction opposite to the first conductive portion from a connection position with the first connection segment.

Regarding claim 3, fig. 3 of Liu discloses wherein the first connection segment extends along a linear trajectory (straight which can be up or down the page) in a direction opposite to the first conductive portion from the second electrode pad (which can be up or down, depending frame of reference up and down are opposite).



Regarding claim 5, fig. 3B of Liu discloses wherein an extension direction of the third connection segment is perpendicular to an extension direction of the electrode bus (note both have dimension in X and Y direction and the extension direction of X, and Y X extensions are perpendicular).

Regarding claim 6, fig. 3 of Liu discloses wherein a chamfer angle is provided at a connection position of the first connection segment and the second connection segment.

    PNG
    media_image2.png
    505
    693
    media_image2.png
    Greyscale




Regarding claim 8, fig. 2A of Liu discloses wherein the isolation strip is one of a plurality of the isolation strips spaced apart from one another.

Regarding claim 9, it is necessary the case that Liu discloses wherein a material of the isolation strip is a combination of a plurality of layers of different insulating materials (more than one elements as each element is a material).

Regarding claim 10, Liu and Kim discloses claim 7, but do not disclose wherein a material of the isolation strip is resin.
However, it would have been obvious to one of ordinary skill in the art to use resin to form the material of the isolation strip because such material is conventional in the art in order to form organic insulation layer. Note that although Liu and Kim do not teach exact the material as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).



 Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims including drawing objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829